Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 1 of 23 PagelD# 1360

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
(Newport News Division)
KEN SPIRITO,
Plaintiff,
Vv. Case No. 4:18-cv-58

PENINSULA AIRPORT COMMISSION,
etc., et al.

Defendants.

LISA M. ORTIZ’S MEMORANDUM IN SUPPORT
OF MOTION FOR SUMMARY JUDGMENT

Preliminary Statement

Lisa M. Ortiz (“Ms. Ortiz”) is being sued for defamation because she accurately reported
to her superior that the Executive Director of the Peninsula Airport Commission ( the
“Cominission”), while the Commission was the subject of an audit, had engaged in shredding of
documents during the VDOT audit on the morning of March 2, 2017 prior to a special meeting of
the Commission convened that afternoon to deal with complaints that Commission documents
were not being produced to the auditors. At the time Ms. Ortiz made this true report, she was
aware that the Daily Press had publicized that the VDOT auditors and Secretary of
Transportation Aubrey Layne had complained that documents were not being produced by the
Commission, The February 28, 2017 article in the Daily Press contained the following:

“That audit is likely to take longer than expected because the Commission is

not providing documents investigators have requested, in some cases two or

three times, and because commission staff have not made themselves available,

said Virginia Secretary of Transportation Aubrey Layne.”

“Based on information we’ve received, we are broadening the scope of the

investigation,” Layne said. “The state takes very seriously the use of its money —

We're fiduciaries; this is taxpayers’ money and that’s what’s really got me
going.” (emphases added)

1-1585133.2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 2 of 23 PagelD# 1361

“Layne said investigators with the inspector general’s office and office of the
attorney general are looking at other ways to get the information they have been
asking the commission to provide.”

The text message exchange is set out in paragraph 27 of the Complaint as follows:
Ortiz: “Wow Ken is shredding shredding shredding. ”
Ford: “Unbelievable”
Ortiz: “Seems kinda weird”
Ford: “This is getting out of hand!”
Ms. Ortiz’s sent her text message to her superior, Renee Ford, because Ms. Ford was not
in the office. She testified:
A. So I always tell Renee anything that I have, I still continued to do that,
the position I'm in. I report to her and if I don’t agree with something or [ don’t
think something is right in what I see in my job capacity, | tell her. She was not

there obviously, so | texted her. Part of it was in shock, like joke shock kind of.
The other part was in like really, he’s shredding.

Ortiz dep. p. 26, lines 11-18. Ms. Ortiz did not distribute the text messages to any other person
at any other time. At the time Ms. Ortiz sent the text messages, she had a good relationship with
Mr. Spirito.

The Plaintiff's allegation is that Ms. Ortiz must have possessed common law and actual
malice because the shredding by the Executive Director on the morning of March 2, 2017 should
not have been reported to anyone. However, reporting to her immediate superior that the chief
executive officer of the organization under audit scrutiny was shredding documents during the
investigation does not establish actual or common law malice. All Ms. Ortiz did was report a
fact that should have been reported. The report was privileged, there is no clear and convincing

evidence of common law malice, and there is no evidence of actual malice.

1-$585133.2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 3 of 23 PagelD# 1362

Undisputed Facts Regarding Ms. Ortiz

1. Everyone in the PAC office, including Ms. Ortiz, was aware of the audit by the
Virginia Department of Transportation which was announced on January 27, 2017.

2. The audit and the PEX loan guaranty were covered in 26 articles in the Daily
Press between January 26, 2017 and March 2, 2017, the vast majority of which were highly
critical of the Commission and its Executive Director.

3, The February 21, 2017 article in the Daily Press quoted Secretary of
Transportation Aubrey Layne as saying, “Our guys are asking for records and so far, they
haven't been forthcoming.” Layne is further quoted, “We're still trying to get to the bottom of
where the money went.”

4, The February 28, 2017 Daily Press article reported that Mr. Spirito and the
Commission’s then attorney were asked to leave the room at a February 27, 2017 special
meeting. The Daily Press reported,

That audit is likely to take longer than expected because the Commission is not

providing documents investigators have requested, in some cases two or three

times, and because Commission staff have not made themselves available, said

Secretary of Transportation Aubrey Layne.

5. The fact of the audit and the negative publicity was creating tension in the office.

6, Ms. Ortiz was aware when she sent the text messages that a special meeting of the
Commission had been scheduled for that same day, March 2, 2017.

7. On the morning of March 2, 2017, prior to 8:28 a.m., Ms. Ortiz heard and
witnessed Mr. Spirito shredding documents.

8. Ms. Ortiz regularly reports anything unusual to her superior Renee Ford, and she
reported the fact that Mr. Spirito was “shredding, shredding, shredding.”

9, Mr. Spirito admits shredding documents on March 2, 2017.

1-1585133.2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 4 of 23 PagelD# 1363

10. Two other PAC employees, Rowena Byrd and Jessica Minor heard the shredding
and confirmed it was unusual.

11. After March 2, 2017, the Commission reiterated to all employees that they must
cooperate fully with the auditors and to provide any information requested by the auditors.

12. Ms, Ortiz did not discuss Mr. Spirito’s shredding with the VDOT auditors.

13. Ms, Ortiz did not provide any information to the VDOT auditors. (Ortiz Dep.
page 45, lines 1-8).

14. She also has not provided any information to the Commission regarding the
shredding. (Ortiz Dep. page 44, lines 4-10).

15. Ms, Ortiz was not aware, until this litigation, that Ms. Ford had contacted
Commissioner Mallon and Commissioner Coleman and she was not aware that Commissioner
Coleman had made a report to the state police.

16. Except to Ms. Ford, Ms. Ortiz did not speak to any Commissioner or any
Commission employee about the shredding after March 2, 2017 until after the Daily Press
articles about the VDOT audit appeared.

17. Ms, Ortiz explained why she sent the message:

A. What I concluded was he was shredding in the middle of an audit
when all of this was unfolding. Like I said, it seemed kind of weird. P ve never
heard him shred to that degree.

(Ortiz Dep. page 30, line 25 through page 31, line 3).
18. Ms. Ortiz further explained:

A. So I always tell Renee anything that I have, | still continue to do
that, the position I’m in. I report to her and if ] don’t agree with something or |
don’t think something is right in what I see in my job capacity, I tell her. She was
not there obviously, so | texted her. Part of it was in shock, like joke shock kind
of. The other part was in like really, he’s shredding,

(Ortiz Dep. p. 26, lines 11-18).

1-1$85133.2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 5 of 23 PagelD# 1364

19. Ms. Ortiz was not aware of the Facebook Messenger message Mr. Thomas sent to
Ms. Scott until they were published in the Daily Press.

The deposition transcripts of Bradley Gales (Exhibit A), Lisa Ortiz (Exhibit B), Renee
Ford Exhibit C), Sharon Scott JExhibit D) and Wilmer Thomas (Exhibit E) are attached hereto
and made a part hereof.

1. MS. ORTIZ’S COMMUNICATION TO MS. FORD WAS PRIVILEGED AND THERE
IS NO EVIDENCE THE PRIVILEGE WAS ABUSED

Under the Common Interest Privilege recognized by Virginia law, an employee has an
absolute right, if not a duty, to report facts relating to the operation of the enterprise to her
superior. This privilege may be defeated only by clear and convincing evidence of common law
malice, Common law malice is spite, hatred and ill will. The protection of a qualified privilege
is afforded because:

[p]ublic policy and the interest of society demand that in cases such as this an
employer, or his proper representatives, be permitted to discuss freely with an
employee, or his chosen representatives, charges affecting his employment which
have been made against the employee to the employer. There is a privilege on
such occasions and a communication made under such circumstances, within the
scope of the privilege, without mafice in fact, is not actionable, even though the
imputation be false, or founded upon erroneous information. The question is not
as to the truth or falsity of the communication, or whether the action taken by the
defendant with reference thereto or based thereon was right or wrong, but whether
the defendant in making the publication acted in good faith or was inspired by
malice.

Chesapeake Ferry Co. v. Hudpins, 155 Va. 874, 906-07 (1931).

 

it was appropriate for Ms. Ortiz to report to her superior Mr. Spirito’s shredding of
documents on the morning where a special meeting had been called to deal with the ongoing
VDOT audit and where the press had reported that the Secretary of Transportation had
complained strongly and vigorously about the Commission’s failure to produce documents.

Therefore, Ms. Ortiz’s text messages are protected by the Common Law Privilege.

1-1585133.2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 6 of 23 PagelD# 1365

The Supreme Court of Virginia has applied the qualified privilege in a number of cases
involving defamatory statements made between co-employees and employers in the course of
employee disciplinary or discharge matters. Se. Tidewater Opportunity Project, Inc. v. Bade,

246 Va, 273 (1993); Oberbroeckling y. Lyle, 234 Va. 373 (1987); Great Coastal Express, Inc. v.

 

Ellington, 230 Va. 142 (1985); Montgomery Ward & Co. v. Nance, 165 Va. 363 (1935);

 

Thalhimer Bros. v. Shaw, 156 Va. 863 (1931); Chesapeake Ferry Co. v. Hudgins, 155 Va. 874

 

(1931); and Chalkley v. Atl Coast Line R.R. Co., 150 Va. 301, 306 (1928).

 

In Mann v. Heckler & Koch Defense, Inc., 639 F. Supp. 2d 619, 637 (E.D. Va. 2009),
aff'd, 630 F.3d 338 (4th Cir. 2010), the court articulated the importance of the privilege as
follows:

The e-mail was sent to six of Mann’s subordinates and colleagues. These are
persons with a duty or interest in Mann’s absence from work. Further, the e-mail
served a corporate purpose: to inform the recipients that Mann was absent and
would continue to be so, and to instruct them how to handle issues that might
arise, in Mann’s absence. “Public policy and the interest of society demand that
... an employer, or his proper representatives,” be able to freely conduct
conversations such as that in this case, to inform employees about the absence of
another and how to business should be continued in light of that absence.
Larimore, 528 S.E.2d at 121 (quoting Chesapeake Ferry Co. v. Hudgins, 155 Va.
874, 156 S.E. 429, 441 (1931)).

Even though the plaintiff contended that the defendant “seemed angry,” the court nonetheless
applied the privilege holding:

Given the presumption against malice, the lack of any malice evident from the
face of the Weber e-mail, and the lack of any evidence showing that Weber sent
this communication maliciously, the Court finds that Plaintiffs defamation claim
also fails as a matter of law because it is protected by a qualified privilege. The
Court will grant Defendant’s motion for summary judgment on Count III.

Id. at 637,

In Jafari v, Old Dominion Transit Management Co., 913 F. Supp. 2d 217 (E.D. Va.

 

2012), aff'd, 538 F. App’x 238 (4th Cir. 2013), the court said:

I-]$85133,2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 7 of 23 PagelD# 1366

The doctrine of qualified privilege applies to statements “made between co-
employees and employers in the course of employee disciplinary or discharge
matters,” provided that the statement is not made with malice. Larimore y.
Blaylock, 259 Va. 568, 572, 528 S.E.2d 119 (Va. 2000); see also Southeastern
Tidewater Opportunity Project v. Bade, 246 Va. 273, 275-76, 435 S.E.2d 13)
(Va. 1993). “[E]mployment matters are occasions of privilege in which the
absence of malice is presumed . . . [but] [t}his privilege is lost if defamatory
statements are communicated to third parties who have no duty or interest in the
subject matter, even if those third parties are fellow employees.” Larimore, 259
Va. at 574-75, 528 S.E.2d 119. When a defendant makes a statement within the
scope of qualified privilege, “without malice in fact, [the statement] 1s not
actionable, even though the imputation is false, or founded upon erroneous
information.” Id. at 573, 528 S.E.2d 119 (quoting Chesapeake Ferry Co. v.
Hudgins, 155 Va. 874, 906-07, 156 S.E. 429 (Va. 1931)) (emphasis added). The
truth or falsity of the statement, therefore, is not material. Rather, the speaker’s
motivation in making the statement is determinative.

Id, at 223.
In Taylor v. CNA Corp., 782 F. Supp. 2d 182 (E.D. Va. 2010), the court said:

The publication requirement for defamation requires a dissemination of the
statement to a third party where that dissemination does not occur in a privileged
context. See Montgomery Ward & Co. vy. Nance, 165 Va. 363, 379, 182 S.E, 264
(1935). In this regard, it is well-settled under Virginia law that “communications
between persons on a subject in which the persons have an interest or duty are
occasions of privilege,” and that “statements made between co-employees and
employers in the course of employee disciplinary or discharge matters are
privileged.” Larimore v. Blaylock, 259 Va. 568, 572, 528 S.E.2d 119 (2000); see
also Southeastern Tidewater Opportunity Project, Inc. v. Bade, 246 Va. 273, 275,
435 §.E.2d 131 (1993) (holding that a letter was privileged because it “was written
in the context of his employment relationship”). Thus, the privilege applies broadly
to all statements related to “employment matters,” provided the parties to the
communication have a duty or interest in the subject matter. Larimore, 259 Va. at
574-75, 528 S.E.2d 119. And, employees have a general duty “to inform
management of adverse or improper actions by fellow employees,” just as
management has a duty “to investigate and make decisions regarding matters of
continued employment.” /d. at 575, 528 S.E.2d 119. It is also settled that this
privilege is qualified and is lost “if a plaintiff proves by clear and convincing
evidence that the defamatory words were spoken with common-law malice.”
Southeastern Tidewater, 246 Va. at 276, 435 S.E.2d 131; see also Larimore, 259
Va, at 572, 528 S.E.2d 119. Common-law malice, in turn, is “behavior actuated by
motives of personal spite, or ill-will, independent of the occasion on which the
communication was made.” Southeastern Tidewater, 246 Va, at 276, 435 S.E.2d
131. In other words, to avoid the qualified privilege plaintiff must show that “the
communication was actuated by some sinister or corrupt motive such as hatred,
revenge, personal spite, ill will, or desire to injure the plaintiff.” /d.

4

1-1585133.2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 8 of 23 PagelD# 1367

Id. at 201-02.

In Adjer v. Virginia Commonwealth Univ., 259 F. Supp. 3d 395 (E.D. Va. 2017), aff'd,

 

709 F. App’x 189 (4th Cir. 2018), the court ruled:

As to Ripley, the Court finds that her audit reports are privileged. Qualified

privilege attaches to communications “between persons on a subject in which the

persons have an interest or duty.” Cashion, 286 Va. at 337, 749 $.E.2d at 532

(citation and quotation marks omitted). In this case, Ripley published her reports

only to employees at VCU who had an interest in the study or in the results of the

audit. Accordingly, the Court finds that qualified privilege attaches to Ripley’s

audit reports.

Id. at 409 10. While the court held that the qualified privilege could be overcome by clear and
convincing evidence of malice, the court ruled that “[a] plaintiff, however, cannot satisfy his
burden with only unsupported and conclusory statements.” Id, at 410.

Even if one ignores Secretary Layne’s public criticism of the Commission for failing to
provide documents to the auditors, reporting the shredding of documents by the subject of an
investigation during the investigation qualifies for the privilege. This is so even if the Court
determines that it was appropriate for the Executive Director to shred documents during the audit
in spite of the prohibition of Section 42.1-86.1(A) prohibiting the destruction of public
documents during an audit and even if the Court determines that a litigation hold was not
mandatory.' An employee has a right, if not a duty, to report document destruction by the
subject of an investigation during the investigation.

The Common Law Privilege may be defeated by clear and convincing evidence of
common law malice, i.c., spite, hatred or ill will. However, there is no such evidence in the

instant case. At the time the communication was made, Ms. Ortiz had a good relationship with

Plaintiff.

 

'Ms. Ortiz asserts that the destruction of public records during the audit is illegal and that a
document hold should have been instituted until the auditors obtained the documents they
requested,

1-1585133.2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 9 of 23 PagelD# 1368

I. MS. ORTIZ IS NOT RESPONSIBLE FOR THE COMMUNICATIONS BETWEEN
WILMER THOMAS AND SHARON SCOTT

Ms, Ortiz is not only being sued because of the text messages she sent to her superior, but
she is also being sued because Wilmer Thomas sent Facebook Messenger messages to Sharon
Scott, a Commissioner and a member of Newport News City Council. Ms. Ortiz did not know
about the Facebook Messenger messages until she learned about them in an article written in the
Daily Press. Mr. Thomas was not aware of Ms. Ortiz’s text message to Ms. Ford when he sent
his Facebook Messenger message to Ms. Scott. Mr. Thomas distributed his Facebook Messenger
messages, which are the subject of this action, to Ms. Scott after he had been terminated by the
Commission. Ms. Scott shared the Facebook Messenger messages with no one until asked by
the auditors and the auditors were the only persons to whom she provided the Facebook
Messenger messages. The idea that Ms. Ortiz has any responsibility for Mr. Thomas’s statement
has no factual or legal foundation.

NYT. PLAINTIFF MUST PROVE NEW YORK TIMES ACTUAL MALICE

Plaintiff concedes he is subject to the New York Times actual malice test. In response to
Requests for Admission Nos. 12 and 13 filed by the Daily Press, Plaintiff stated, “Plaintiff
admits that pursuant to Virginia law for purposes of this litigation Plaintiff was a limited purpose
public figure.” The actual malice test applies to limited purpose public figures.

In addition, it is clear that Plaintiff is a public official. The Commission is a creature of
statute formed in 1946 by an Act of Assembly passed by the General Assembly. The
Commission has been held by the Supreme Court of Virginia to be a political subdivision of the

Commonwealth, Cty. of York v. Peninsula Airport Comm’n, 235 Va. 477 (1988).

 

Plaintiff was the Executive Director of the airport. As the Executive Director, he had

executive authority over all operations of the airport subject only to the direction and guidance of

1-1385133.2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 10 of 23 PagelD# 1369

the Commission. In Rosenblatt vy. Baer, 383 U.S. 75 (1966), the Supreme Court made it plain
that the public official status was broad and would apply to anyone who had or appeared to have
substantial authority for or control over the conduct of governmental affairs as follows:

It is clear, therefore, that the “public official” designation applies at the very least

to those among the hierarchy of government employees who have, or appear to

the public to have, substantial responsibility for or control over the conduct of
governmental affairs.

Id. at 85. Mr. Spirito plainly had and appeared to have substantial responsibility over the control
or conduct of governmental affairs. The executive director of a major airport clearly qualifies as

a public official.

In Horne v. WTVR, LLC, 893 F.3d 201 (4th Cir. 2018), the Fourth Circuit acknowledged

 

that the public official status applied to any official who had or appeared to have substantial
responsibility for or control over the conduct of governmental affairs but then went on to say
that, “[B]ecause we have infrequently faced this issue, we supplement this understanding with
the non-precedential decisions of other courts.” Id. at 207. The court discussion made it plain
that the public official category was broad enough to include many public employees who were
not in charge of the agency. The notion that the chief executive officer of a public agency would
not be considered a public official has no support of any kind.

IV. MS. ORTIZ DOES NOT POSSESS CONSTITUTIONAL ACTUAL MALICE

For Ms, Ortiz to possess constitutional actual malice, she would have had to know what
Mr. Spirito shredded and that it was appropriate for him to be shredding those documents at that
time. The evidence is undisputed that Ms. Ortiz did not know what Mr. Spirito was shredding.
If she did not know what Mr. Spirito was shredding, she could not have possibly known that it
was appropriate for him to be doing so even if it were appropriate for the subject of an
investigation to be shredding anything during the investigation. The head VDOT auditor,

10
1-1$85133.2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 11 of 23 PagelD# 1370

Bradley Gales, testified that he does not believe the subject of an investigation should shred
anything during an audit. (Gales Dep. p. 41).

Even if one believes it might be appropriate for the subject of an investigation to shred
documents during an audit, it is plainly appropriate to report document shredding during an audit
when the person making the report does not know what is being shredded. Many courts have
allowed juries to determine the propriety of document destruction after the institution of
litigation even though the party destroying the documents denies any wrongdoing. The
destruction of documents after the filing of a lawsuit can have disastrous consequences for the
employer. Franklin v. Howard Brown Health Cir,, No. 17-cv-8376, 2018 WL 4784668 (N.D. IIL.

Oct. 4, 2018); EPAC Techs. v. HarperCollins Christian Publ’g, No. 3:12-cv-00463, 2018 WL

 

1542040 (M.D. Tenn. Mar. 29, 2018), aff’d_as modified, 2018 WL 3322305 (M.D. Tenn.
May 14, 2018).

A. Actual Malice Means a Deliberate Lie

The Supreme Court’s choice of the term “actual malice” to describe subjective
knowledge of falsity was unfortunate. Constitutional actual malice has nothing to do with spite,
ill-will, or any of the other motives descriptive of common law “malice,” which (also
unfortunately) is sometimes referred to as actual malice. The term also does not include
recklessness in the ordinary sense of gross negligence or an extreme departure from accepted
standards. Constitutional malice is a purely subjective measure of what the defendant actually

thought. See Reuber v. Food Chem. News, Inc., 925 F.2d 703, 714 (4th Cir. 1991) (Actual

 

malice is a subjective standard”). Accordingly, proof of negligence (e¢.g., failure to exercise
care), spite/ill-will, or recklessness in the ordinary sense of gross negligence does not establish
constitutional actual malice as a matter of law.

To establish actual malice, a plaintiff must show that a defamatory statement was made

1]
1-1585133.2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 12 of 23 PagelD# 1371

“with knowledge that it was false or with reckless disregard of whether it was false or not.” N.Y.
Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964). Reckless disregard of whether a statement
is false is different from the ordinary tort measure of recklessness, which is based on an objective
standard. In the context of defamation, reckless disregard means that, “[(here must be sufficient
evidence to permit the conclusion that the defendant in fact entertained serious doubts as to the
truth of his publication... [and] that the defendant actually had a high degree of awareness of
probable falsity.” Jordan v. Koliman, 269 Va. 569, 580 (2005) (internal citation omitted).

The Supreme Court’s use of the words “malice” and “reckless” initially created confusion
over the actual malice standard as they implied concepts of spite, ill-will, and gross negligence,
which have nothing to do with a defendant’s subjective belief about the accuracy of his
statements. A person can despise the subject of his comments and intend to hurt that
individual’s reputation, but nevertheless believe what he is saying. Indeed, the Fourth Circuit
has, at times, used the term “constitutional malice” instead of “actual malice” precisely because
of the inherent confusion and utter irrelevance of common law malice in public official/public
figure cases. See Ryan v. Brooks, 634 F.2d 726, 731 n.4 (4th Cir. 1980) (“We use this term to
differentiate between the ‘actual malice’ defined in New York Times as the knowing or reckless
publishing of a falsehood, and the ‘actual malice’ frequently required in other claims involving
punitive damages and defined as malevolence, ill-will or spite. The latter is irrelevant in First
Amendment cases, where the concern is to protect speech, however motivated, unless if is a
calculated falsehood and therefore of no value to society.”). Similarly, a person can make a
statement without any investigation and nevertheless believe that what he or she is saying is true.
These and related common misperceptions are discussed below.

B. Common Law Malice is Not Proof of Actual Malice

Although sometimes mistakenly confused with common law malice, actual malice “has

12

1-1585133.2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 13 of 23 PagelD# 1372

nothing to do with bad motive or ill will.” Harte-Hanks Comme’ns, Inc. v. Connaughton, 491
U.S. 657, 666 n.7 (1989). One court explained the distinction as follows:

In the context of a libel suit, “actual malice” simply does not mean ill-will or
spite. Rather, “malice” must be taken to mean fraudulent, knowing, publication
of a falsehood, or reckless disregard of falsity, And we also note that reckless
does not mean grossly negligent, its common use, but rather intentional
disregard. When the Supreme Court uses a word, it means what the Court
wants it to mean. “Actual malice” is now a term of art having nothing to do
with actual malice.

Reliance Ins. Co. v. Barron’s, 442 F. Supp. 1341, 1349-50 (S.D.N.Y. 1977); see also Reuber vy.

 

 

Food Chem. News, Inc., 925 F.2d 703, 715 (4th Cir. 1991) (Even if Cooper harbored ill will

 

towards Reuber, and there is no evidence of that, the Supreme Court consistently has held that
‘the actual malice standard is not satisfied merely through a showing of ill will or ‘malice’ in the
ordinary sense of the term.’”); Church of Scientology Int'l v. Daniels, 992 F.2d 1329, 1335 (4th
Cir. 1993); Jackson v. Hartig, 274 Va. 219, 231 (2007).

on Recklessness Does Not Mean Gross Negligence

Plaintiffs frequently argue that recklessness in a defamation case should include gross
negligence or other objective measures of conduct. The law is clear, however, that for purposes
of proving actual malice, reckless conduct does not mean gross negligence, an extreme departure
from accepted standards, or any other objective measure of a defendant’s conduct. The fact that
a reporter could have or should have uncovered additional facts has nothing to do with whether
the reporter believed what he was saying and does not amount to a “reckless disregard for the
truth” unless the reporter had “obvious reasons” to doubt the veracity of his statements.

The United States Supreme Court explained this crucial distinction in reversing a
defamation verdict in St. Amant v. Thompson, 390 U.S. 727 (1968), where the defendant had

relied on a single source, whose reputation was unknown, without verifying the information:

13
1-1585433.2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 14 of 23 PagelD# 1373

{R]eckless conduct is not measured by whether a reasonably prudent man would
have published, or would have investigated before publishing. There must be
sufficient evidence to permit the conclusion that the defendant in fact entertained
serious doubts as to the truth of his publication. Publishing with such doubts
shows reckless disregard for truth or falsity and demonstrates actual malice.

Id. at 731-32 (emphasis added); see also Gertz v. Robert Welch, Inc., 418 U.S. 323, 332 (1974)
(“{Mlere proof of failure to investigate, without more, cannot establish reckless disregard for the
truth.”).

The Fourth Circuit has frequently applied St. Amant to reject the argument that a failure
to investigate or to confirm demonstrates recklessness. In Ryan v. Brooks, 634 F.2d 726 (4th
Cir. 1980), for example, the court analyzed St. Amant at length in holding that proof ofa failure
to investigate and confirm did not establish actual malice as a matter of law:

In St. Amant v. Thompson, 390 U.S. 727, 88 8. Ct. 1323, 20 L. Ed. 2d 262
(1968), the Court stressed the stringent evidentiary standard necessary to prove
reckless conduct. In that case Thompson, a deputy sheriff, sued St. Amant, a
candidate for public office, for defamation of the sheriff in a televised speech, in
which St. Amant had quoted another person’s statement that Thompson had taken
bribes. The Louisiana Supreme Court had upheld the jury verdict for the plaintiff,
finding sufficient evidence of reckless conduct under the New York Times
standard. The record revealed that St. Amant had no personal knowledge of
Thompson's activities, but relied solely on a source whose reputation he did not
know; and he had failed to verify the information with those who might have
known the facts. Nevertheless, the United States Supreme Court reversed,
holding that these facts failed to prove St. Amant’s reckless disregard for the
accuracy of his statements. After reviewing the Court’s previous decisions in the
area of libel, Justice White wrote for the Court:

These cases are clear that reckless conduct is not measured by whether a
reasonably prudent man would have published, or would have investigated before
publishing. There must be sufficient evidence to permit the conclusion that the
defendant in fact entertained serious doubts as to the truth of his publication.
Publishing with such doubts shows reckless disregard for truth or falsity and
demonstrates actual malice.

390 U.S. at 731, 88 S. Ct. at 1325. Justice White then noted some examples of
reckless conduct that would indicate bad faith publication and negate the New
York Times privilege. They included publication of a completely fabricated story,
or of one based entirely on an unverified anonymous telephone call; or publication
where there are obvious reasons to doubt the veracity of the informant. Id. at 732,

14

1-1585133.2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 15 of 23 PagelD# 1374

88S. Ct. at 1326. St. Amant’s mere failure to investigate, however, did not prove
bad faith since there was no evidence that he was aware of the probable falsity of
the statements about Thompson. Id, at 732-33, 885. Ct. at 1326.

Id. at 732. Recognizing that actual malice “contemplate[s}] much more than a failure to exercise
ordinary care in verifying statements about public officials,” id., the Court found insufficient
evidence of actual malice even though “better journalistic practice” would have called for
additional confirmation and the defendant had plenty of time to investigate further:

Clearly it would have been better journalistic practice to have verified the
accuracy of these secondary sources by reading the original account in the
Charlotte Observer. But we cannot say that the failure to do so amounted to more
than mere negligence. We recognize that the book was not “hot news,” and a
more thorough investigation should be expected in these circumstances than in the
preparation of a news story under deadline pressure. Nevertheless, the sentence
was such a small part of the whole work that the author might understandably feel
three sources to be sufficient. Certainly where there was no reason to doubt the
accuracy of the sources used, the failure to investigate further, even if time was
available, cannot amount to reckless conduct.

Id. at 733.

In Hatfill v. New York Times Co., 532 F.3d 312 (4th Cir. 2008), the Fourth Circuit

 

affirmed the dismissal of a defamation case on summary judgment, again finding insufficient
evidence of actual malice. The plaintiff in Hatfill based his claim on a series of columns
suggesting he might have mailed anthrax-laced packages to various government offices shortly
after 9/11. Despite the fact the reporter did not know who was responsible and clearly suggested
it could have been the plaintiff, the court affirmed the dismissal based on the plaintiff's inability
to present clear and convincing evidence of actual malice. In reaching its decision, the court
emphasized the subjective nature of the inquiry and that failing to investigate or confirm does not
establish recklessness, stating, “[u]nder this standard, it is not enough for a plaintiff to prove
simply that the defendant failed to investigate or to check the accuracy of a false statement.

Gertz, 418 U.S. at 332, 334-35 n.6. The standard requires that the defendant have a ‘subjective

15

E-9585133.2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 16 of 23 PagelD# 1375

awareness of probable falsity’ of the publication.” Id. at 317. Citing St. Amant, the court also
confirmed the extremely limited circumstances in which clear and convincing proof of actual
malice exists, noting, “[cjonstitutional malice requires ‘much more than a failure to exercise
ordinary care’ — it demands evidence of the ‘publication of a completely fabricated story, or of
one based entirely on an unverified anonymous telephone call; or publication where there are
obvious reasons to doubt the veracity of the informant.’” Id, at 325 (emphasis in original).

The Fourth Circuit similarly affirmed a summary judgment on actual malice grounds in

Carr v. Forbes, Inc., 259 F.3d 273 (4th Cir. 2001), a defamation action based on an article that

 

appeared in Forbes magazine, stating:

Carr essentially complains that Forbes should have investigated further before it
published “Moonshine Bonds.” According to Carr, “accepted standards of
journalism” require this. Carr contends that, if these standards had been followed,
Forbes would have learned that the article was altogether false. This may be true.
However, “reckless conduct is not measured by whether a reasonably prudent
man would have published, or would have investigated before publishing.” St.
Amant v. Thompson, 390 U.S. 727, 731, 88 S.Ct. 1323, 20 L.Ed.2d 262 (1968).”
There must be sufficient evidence to permit the conclusion that the defendant in
fact entertained serious doubts as to the truth of his publication.” Id, (emphasis in
original).

id. at 283. Despite acknowledging the lack of proof to justify the statements in the article, the
Court affirmed the dismissal, noting the important balancing embodied in the actual malice
standard and the need to protect free speech in a democracy:

The Forbes article may contain false or misleading statements about Carr. The
record before us certainly does not prove that Carr is a con-man or a criminal who
enriched himself by defrauding bondholders in public-private partnership deals.
He well may be an honest businessman who made some mistakes that those
secking to destroy his projects exploited. However, the First Amendment does not
require perfection from the news media. Were the press subject to suit every time
it erred, it would decline to speak out without resorting to the sort of cumbersome
due diligence common in security offerings. For this reason, the Constitution
provides the press with a shield whereby it may be wrong when commenting on
acts of a public figure, as long as it is not intentionally or recklessly so.

Id,

16
1-1585133.2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 17 of 23 PagelD# 1376

In Reuber v. Food Chemical News, Inc., 925 F.2d 703 (4th Cir. 1991), the Fourth Circuit

 

reversed a defamation verdict and entered judgment for the defendant based on the lack of actual
malice. In Reuber, a publication focusing on the chemical industry reported on an internal
reprimand letter that criticized a scientist. Despite the fact that the source for the letter had an
interest in making the scientist look bad, the publication had a profit motive, and the reporter
consciously decided not to inquire about the accuracy of the claims in the letter, the Fourth
Circuit held that the plaintiff had failed to prove actual malice by clear and convincing evidence:

Moreover, it is hardly unusual for publications to print matter that will please their
subscribers; many publications set out to portray a particular viewpoint or even to
advance a partisan cause. Defamation judgments do not exist to police their
objectivity; the First Amendment presupposes that a veritable medley of opposing
voices is better suited to the search for truth. See, e.g., New York Times v.
Sullivan, 376 U.S, at 270, 84 S. Ct. at 720 (citing United States v. Associated
Press, 52 F. Supp. 362, 372 (S.D. N.Y. 1943)).

Reuber also contends that Cooper’s attitude toward the accuracy of the allegations
contained in the reprimand letter reveals her reckless disregard of the truth. For
example, the trial court observed that Cooper testified that she made a conscious
decision not to inquire into the truth or falsity of Hanna’s allegations in the letter.
Even if Cooper made such a decision, that decision does not prove actual malice
under these circumstances. In St. Amant v. Thompson, 390 U.S, 727, 88 S. Ct.
1323, 20 L. Ed. 2d 262 (1968), a lower court listed as part of its rationale for
finding actual malice that a political candidate had no personal knowledge of the
activities of the public official he allegedly defamed during a television broadcast.
Id. at 730, 88 S. Ct. at 1325. Instead, the candidate relied solely on the affidavit
of a union member whose reputation for veracity the candidate did not know. In
addition, he failed to verify the information with those in the union office who
might have known the facts. 1d. The Supreme Court held that this evidence,
evidence remarkably similar to that relied on by the trial court in the present case,
did not prove reckless disregard. Id. The Court noted that no evidence existed
indicating that the candidate was aware of the probable falsity of the union
member’s statements or had reason to doubt his source’s veracity. “Failure to
investigate,” the Court emphasized, “does not in itself establish bad faith.” Id. at
733, 888. Ct. af 1326.

Id. at 716. In reversing the lower court, the Fourth Circuit held that the trial court had erred by
giving the jury an instruction that confused the subjective actual malice standard with an

objective standard based on journalism norms. See id. at 711-12 (noting the trial court’s error in

17
1-1585133.2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 18 of 23 PagelD# 1377

basing an instruction on “the professional standards rule,” and determining that reversal was
necessary solely on the basis that the jury might have “rested its finding of actual malice on the
impermissible ground of a departure from accepted standards”).

In Church of Scientology International v. Danicis, 992 F.2d 1329 (4th Cir. 1993), the

 

court applied the same principles in affirming summary judgment in an actual malice case
involving statements about the Church of Scientology. Again, the court rejected the argument
that defamation liability could be based on ordinary concepts of recklessness:

“(Rjeckless conduct is not measured by whether a reasonably prudent man would
have published, or would have investigated before publishing. There must be
sufficient evidence to permit the conclusion that the defendant in fact entertained
serious doubts as to the truth of his publication.” St. Amant, 390 U.S. at 731, 88
S. Ct. at 1325-26 (1968). In Reuber v. Food Chemical News, Inc., 925 F.2d 703
(4th Cir. 1991) (en banc), we thoroughly discussed the standard of reckless
disregard for the truth, and stressed the Harte-Hanks requirement that the plaintiff
must show that the defendant acted with a high degree of awareness of probable
falsity. Reuber made it clear that actual malice cannot be established merely by
showing a departure from accepted journalistic or professional practices. The
case emphasized that the failure to investigate, “where there was no reason to
doubt the accuracy of the sources used .. . cannot amount to reckless conduct.”
Id. at 716.

 

Id. at 1334.

The Supreme Court of Virginia likewise has repeatedly held that a failure to investigate
or confirm does not establish actual malice where the reporter did not have “obvious reasons” to
doubt the veracity of the report. For example, in Jackson v. Hartig, 274 Va. 219 (2007), the
court affirmed summary judgment in favor of a newspaper on a defamation claim brought by a

public figure. The plaintiff in Jackson had lost an election to City Council and alleged that, prior

 

to the election, the newspaper had printed a false editorial that asserted that the plaintiffhad
resigned from the school board amid a budget scandal. It was uncontroverted that, rather than
resign, the plaintiff faced criminal charges and prevailed after a jury trial. The plaintiff also
alleged that the editor made a comment to the effect that Jackson would have to “pay” for his

18

}-1585133.2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 19 of 23 PagelD# 1378

role in allowing the Virginia Beach School Board to run deficits while Jackson was a member.
Id. at 231. Jackson also submitted evidence suggesting that a thorough investigation would have
revealed that the publisher’s statement was false and that the very same newspaper had
previously published stories that directly contradicted the editorial. Id. at 229. Despite this
evidence, the Supreme Court of Virginia affirmed the summary judgment:

Furthermore, a media defendant in a defamation claim subject to the New York
Times standard cannot be said to have acted with actual malice on account of its
failure to investigate the accuracy of an allegedly defamatory statement before
publishing it unless the defendant first “had a high degree of awareness of [its]
probable falsity.” Shenandoah Publ’ g House, Inc. v. Gunter, 245 Va. 320, 324,
427 S.E.2d 370, 372 (1993); see also St. Amant v. Thompson, 390 U.S. 727, 731,
88 S.Ct. 1323, 20 L.Ed.2d 262 (1968) (“[R]eckless conduct is not measured by
whether a reasonably prudent man would have published, or would have
investigated before publishing. There must be sufficient evidence to permit the
conclusion that the defendant in fact entertained serious doubts as to the truth of
his publication.”). Thus, in the context of the actual malice inquiry, a duty to
investigate the accuracy of one’s statements does not arise until the publisher of
those statements has a high degree of subjective awareness of their probable
falsity. See Harte-Hanks Comme’ns, Inc. v. Connaughton, 491 U.S. 657, 688,
109 §.Ct. 2678, 105 L.Ed.2d 562 (1989) (citing Garrison v. Louisiana, 379 U.S.
64, 74, 85 $.Ct. 209, 13 L.Ed.2d 125 (1964)).

Id. at 229-30. Looking at the totality of the evidence, the court found no “fact that would permit
a reasonable fact finder to conclude that the defendants published [the statements in issue] either
with actual knowledge of falsity or subjective serious doubts as to truth...” Id. at 232; see also
Jordan v. Kollman, 269 Va. 569, 580-81 (2005) (reversing a defamation verdict and entering
judgment where there was insufficient evidence that the plaintiff “fabricated” false
advertisements, that the advertisements were the “product of his imagination” or that there were
obvious reasons to doubt the veracity of the information in the advertisements); Shenandoah

Publ’ g House, Inc. v. Gunter, 245 Va. 320, 324 (1993) (“A ‘reckless disregard’ for the truth ...

 

requires more than a departure from reasonably prudent conduct.” ... Instead, the evidence must

establish that the defendant had a high degree of awareness of probable falsity. Unless the

19
1-1585133.2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 20 of 23 PagelD# 1379

defendant had such an awareness, its failure to investigate before publishing is not sufficient to
establish a reckless disregard for the truth.”) (citations omitted). Courts throughout the country
have rejected similar arguments based on alleged “willful blindness.”

Vv. ACTUAL MALICE REQUIRES CLEAR AND CONVINCING PROOF THAT THE
COURT MUST REVIEW INDEPENDENTLY

The actual malice standard, which requires proof by clear and convincing evidence,

 

* See, e.g., Don King Prods., Inc. v. Walt Disney Co., 40 So. 3d 40 (Fla. Dist. Ct. App. 2010)
(affirming summary judgment despite the fact that plaintiff offered evidence of ill will and a
failure to investigate); OAO Alfa Bank v. Ctr. for Pub. Integrity, 387 F. Supp. 2d 20 (D.D.C,
2005) (“Hence, the standard of actual malice ‘is not satisfied even by proof of highly
unreasonable conduct constituting an extreme departure from the standards of investigation and
reporting ordinarily adhered to by responsible publishers.*”); Chafoulias v. Peterson, 668
N.W.2d 642, 655 (Minn. 2003) (affirming summary judgment in favor of a media defendant
despite the plaintiff's evidence that the defendant’s report was slanted against him and that the
defendant did not adequately investigate the credibility of an attorney whose false statement the
defendant aired in its program); Perk v. Reader’s Digest Ass’n, Inc., 931 F. 2d 408, 412 (6th Cir.
1991) (“After an independent examination of the record, therefore, this Court concludes that the
District Court’s holding that Perk could not prove reckless disregard was correct. Although the
article portrays the appellant in a negative manner, appellees have no legal obligation to present a
balanced view of what led up to Cleveland’s default. Nor are they liable for failing to perform
the thorough professional investigation Perk would have preferred. The appellant has not
presented ‘sufficient evidence to permit the conclusion that the defendant in fact entertained
serious doubts as to the truth of his publication.’”); Buendorf y. Nat’] Pub. Radio, Inc., 822 F.
Supp. 6 (D.D.C. 1993) (“In spite of plaintiff's misinterpretation of New York Times Co. v.
Sullivan, the rule is clear: failure to investigate thoroughly before publication, does not rise to the
level of reckless disregard.”), Fletcher v. San Jose Mercury News, 216 Cal. App. 3d 172, 189
(1989) (“In sum, we conclude the evidence of actual malice is neither clear nor convincing.
Perhaps Herhold did not like Fletcher. After hearing Fulcher’s comments, this opinion is hardly
surprising. And perhaps the Mercury News articles were less than objective. Clearly the articles
contained factual errors. But was there clear and convincing evidence that Herhold did not
believe his story was true? We do not think so.””); Saenz v. Playboy Enters., Inc., 653 F. Supp.
552, 572 (N.D. lil. 1987) (“[FJjor purposes of constitutional malice, Playboy’s editors were under
no obligation to check Morris” facts at all, unless something blatant put them on notice that he
was reckless about the truth.”), aff'd, 841 F.2d 1309 (7th Cir. 1988); Tavoulareas v. Piro, 817
F.2d 762 (D.C. Cir. 1987) (affirming the district court’s entry of judgment notwithstanding the
verdict despite the plaintiff's evidence that the publisher relied on a single source who harbored
personal animus toward the plaintiff); Murray v. Bailey, 613 F. Supp. 1276, 1280 (N.D. Cal.
1985) (“A publisher’s failure to make an independent investigation of a story, even when the
publisher is aware of the possible bias of its source, does not amount to reckless disregard in the
absence of serious doubts about the story’s truthfulness.”); Doubleday & Co. v. Rogers, 674
S.W.2d 751, 756 (Tex. 1984) (’[P]roof of an utter failure to investigate amounted to no evidence
of malice.”).

 

 

 

20

1-1585133.2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 21 of 23 PagelD# 1380

imposes an extraordinarily high burden on a defamation plaintiff. See, e.g., CACI Premier

Tech., Inc. v. Rhodes, 536 F.3d 280, 293 (4th Cir. 2008) (“As we have said, ‘[e]stablishing

 

actual malice is no easy task, because the defamation plaintiff bears the burden of proof by clear
and convincing evidence.’”); Church of Scientology Int'l v. Daniels, 992 F.2d 1329, 1334 (4th
Cir. 1993) (“However, a public figure plaintiff faces a significant burden in proving actual
malice. The Supreme Court has made if clear that a ‘defendant must have made the false
publication with a high degree of awareness of... probable falsity.””).

Moreover, in any case that proceeds to trial, both the trial court and the appellate court
must independently review a plaintiff's evidence to ensure that it satisfies the stringent test for
clear and convincing proof of actual malice. See Ryan v. Brooks, 634 F.2d 726, 735 (4th Cir.
1986). In Bose Corp. v. Consumers Union of the United States, Inc., 466 U.S. 485 (1984), the
Supreme Court confirmed that federal appeals courts hearing defamation or libel cases must
conduct an “independent appellate review” to determine whether the evidence proves actual

malice under New York Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964). In Bose, the

 

Supreme Court confirmed that the independent appellate review discussed in New York Times v.
Sullivan, was a rule of federal constitutional law that “reflects a deeply held conviction that
judges — and particularly members of this court — must exercise such review in order to preserve
the precious liberties established and ordained by the Constitution.”

In making this review, the reviewing court departs “from the considerable deference an
appellate court normally accords to a fact-finder’s determinations.” Reuber v. Food Chem.

News, Inc., 925 F.2d 703, 714 (4th Cir. 1991). As the Fourth Circuit has explained, “[b]oth the

 

independent review requirement and the heightened evidentiary standard reflect the importance

associated with defamation judgments, This importance stems from the crippling effect the

21

1-$585133,2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 22 of 23 PagelD# 1381

casual award of defamation damages can have upon the freedom of the press and, indeed, upon
the ‘free exchange of ideas’ generally.” Id. at 715 (citing Harte-Hanks Comme’ns, Inc. v.
Connaughton, 491 U.S. 657 (1989)). Given this high burden and the important interests at stake,
“granting of summary judgment is especially appropriate in libel cases, for prolonging a
meritless case through trial could result in further chilling of First Amendment rights.”
Anderson v. Stanco Sports Library, Inc., 542 F.2d 638, 641 (4th Cir. 1976).
CONCLUSION

Ms. Ortiz is in no way responsible for the Facebook Messenger messages between
Mr. Thomas and Ms. Scott. Ms. Ortiz’s text message to her superior is privileged under the
common interest privilege and there is no clear and convincing evidence that Ms. Ortiz had any
improper motive in making the statement. This action may proceed only if the Plaintiff presents
clear and convincing evidence of actual malice, and there is no such evidence. In light of the fact
Ms. Ortiz did not know what was being shred on March 2, there is no way such evidence could
be developed. Summary judgment should be granted to Ms. Ortiz.

Dated: February 20, 2019 Respectfully submitted,

[sf

Conrad M. Shumadine

(VSB No. 4325)

Counsel for Peninsula Airport Commission
Newport News/Williamsburg International Airport,
Sharon P. Scott, E. Renee Ford, Lisa M. Ortiz, and
Wilmer K. Thomas, Jr.

WILLCOX & SAVAGE, P.C.

440 Monticello Avenue, Suite 2200

Norfolk, Virginia 23510

757.628.5500 Telephone

757.628.5566 Facsimile

cshumadine@wilsav.com

22

1-1585133.2
Case 4:18-cv-00058-HCM-RJK Document 58 Filed 02/20/19 Page 23 of 23 PagelD# 1382

CERTIFICATE OF SERVICE

l hereby certify that on the 20th day of February, 2019, I sent a true and correct copy of
the foregoing to the following via electronic transmission to the following:

David L. Littel (VSB No. 37690)
Kellam T. Parks (VSB No, 45735)
Meghan M. Casey (VSB No.86771)
Counsel for Plaintiff

Parks Zeigler, PLLC

4768 Euclid Road, Ste. 103
Virginia Beach, Virginia 23462-3810
757.453.7744 Telephone
757.453.7578 Facsimile
dlittel@pzlaw.com
kparks@pzlaw.com
mecasey@pzlaw.com
khayes@pzlaw.com

/s/

Conrad M. Shumadine

(VSB No. 4325)

Counsel for Peninsula Airport Commission
Newport News/Williamsburg International Airport,
Sharon P. Scott, E. Renee Ford, Lisa M. Ortiz, and
Wilmer K.. Thomas, Jr.

WILLCOX & SAVAGE, P.C.

440 Monticello Avenue, Suite 2200

Norfolk, Virginia 23510

757.628.5500 Telephone

757.628.5566 Facsimile

cshumadine@wilsav.com

23
1-1$85133,2
